Citation Nr: 1040843	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  07-04 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for left 
thoracic outlet syndrome (TOS).

2. Entitlement to a rating in excess of 10 percent for right TOS. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 2001 to February 2005.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a June 2005 
rating decision of the San Diego, California Department of 
Veterans Affairs (VA) Regional Office (RO) that granted service 
connection for left and right thoracic outlet syndrome each rated 
10 percent, effective February 5, 2005.  The Veteran's claims 
file is now in the jurisdiction of the Honolulu RO.     

The matter of service connection for chronic 
pain/fibromyalgia syndrome has been raised by the record 
(October 2010 correspondence), but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. At no time during the appeal period is the Veteran's left TOS 
shown to have resulted in impairment exceeding moderate 
incomplete paralysis of the left long thoracic nerve.

2. It is reasonably shown that throughout the appeal period the 
Veteran's right TOS has resulted in right winged scapula 
deformity, which is characteristic of complete paralysis of the 
long thoracic nerve.  


CONCLUSIONS OF LAW

1. A rating in excess of 10 percent is not warranted for the 
Veteran's left TOS.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.6, 4.7, 4.27, 4.123, 4.124, 4.124a, 
Diagnostic Codes (Codes) 8519, 8719 (2010).   

2. A 30 percent (but no higher) rating is warranted for the 
Veteran's right TOS.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.6, 4.7, 4.27, 4.123, 4.124, 4.124a, Codes 
8519, 8719 (2010).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the rating decision on appeal granted service connection and 
assigned disability ratings and effective dates for the awards, 
statutory notice had served its purpose, and its application was 
no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  A December 2006 statement of the case (SOC) provided 
notice on the "downstream" issues of entitlement to increased 
initial ratings; and a July 2007 supplemental SOC readjudicated 
the matters after the Veteran and her representative had the 
opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. 
Nicholson, 20 Vet. App. 537, 542 (2006).  It is not alleged that 
notice in this case was less than adequate.  See Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008) ("Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to the downstream issues").

The Veteran's pertinent treatment records have been secured.  The 
RO arranged for VA examinations in March 2005, May 2007, and 
February 2010.  The examinations are adequate as they considered 
the evidence of record and the reported history of the Veteran, 
and findings reported included all necessary for proper 
determinations in the matters.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (VA must provide an examination that is adequate 
for rating purposes).  The Veteran has not identified any 
pertinent evidence that remains outstanding.  VA's duty to assist 
is met.  

B. Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities which are rated according to the specific criteria 
therein.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.27.  

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned with 
a grant of service connection.  See Fenderson v. West, 12 Vet. 
App. 119 (1999). 

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to these appeals.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Hence, the Board will summarize the relevant evidence as 
appropriate and the analysis will focus specifically on what the 
evidence shows, or fails to show, as to the claims.

Ratings for peripheral nerve disabilities are based on the degree 
of impairment of function resulting from damage to the specific 
nerve.  

The Veteran's bilateral TOS has been rated under Code 8719 (for 
neuralgia of the long thoracic nerve), and in turn under the 
criteria in Code 8519 (for long thoracic nerve paralysis).  See 
38 C.F.R. §§ 4.123, 4.124.  

As the disabilities are each rated 10 percent (for the entire 
appeal period), the focus is on whether the schedular criteria 
for a higher (20 percent or greater) rating are met or 
approximated for any period of time under consideration.      

Under Code 8519 a 10 percent rating is warranted for moderate 
incomplete paralysis.  A 20 percent rating is warranted for 
severe incomplete paralysis.  A 30 percent rating is warranted if 
there is complete paralysis of the major long thoracic nerve (20 
percent for complete paralysis of the minor long thoracic nerve), 
with inability to raise the arm above shoulder level, winged 
scapula deformity.  A note following indicates that these ratings 
are not to be combined with ratings based on lost motion above 
shoulder level.  38 C.F.R. § 4.124a.

The words "moderate" and "severe" are not defined in the 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence, 
to the end that its decisions are "equitable and just."  
38 C.F.R. § 4.6.  

The rating schedule provides further guidance for rating 
neurologic disabilities.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a.  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to severe 
incomplete paralysis.  Absent organic changes, the maximum rating 
will be moderate, unless sciatic nerve involvement is shown.  
38 C.F.R. § 4.123.
Neuralgia, cranial or peripheral, characterized usually by a dull 
and intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum equal 
to moderate incomplete paralysis.  38 C.F.R. § 4.124.

TOS of both upper extremities was diagnosed in service, and in 
November and December 2004 the Veteran underwent bilateral 
anterior scalenectomy (thoracic outlet decompression).  In 
December 2004 she reported post-operative numbness of the skin of 
the anterior axilla and upper arm and a brief episode of 
bilateral hand numbness (with left hand shooting pain); however, 
there were no additional symptoms.  A January 2005 follow-up 
noted that she continued to improve with physical therapy and had 
full range of motion and good strength, with intermittent pain 
and paresthesias.  

On March 2005 VA general medical examination the examiner noted 
that the Veteran had no sensory or motor changes in the arms or 
hands.  The diagnosis was post-operative bilateral scalenectomy 
for TOS with residuals and neuropathy.  

July 2005 through July 2007 private physical therapy records note 
that the Veteran had trouble carrying heavy objects, strained her 
trapezius and neck muscles with activity, and was able to 
tolerate light activity.  Over the course of therapy she had 
steady progress with improved muscle tone and range of motion.  

A February 2006 treatment record notes that the Veteran had 
weakness and paresthesias of both upper extremities.  

A May 2006 treatment record notes that the Veteran complained of 
bilateral pain radiating from the temporal lobe down to her 
fingers, however with less frequency than previously.  She 
reported increased paresthesias in the arms.  

An October 2006 private outpatient treatment record notes that 
the Veteran complained of neck pain with radiation to both upper 
extremities. 

A December 2006 treatment record notes that the Veteran reported 
that if she lifted her arms, held them in a certain position, or 
lifted anything heavy, she would get weakness, tingling, and pain 
in her arms and shoulders.  She frequently had sharp shooting 
pains that radiated from her temple to her shoulders and back.  
The provider noted that the Veteran had unsteadiness when she 
elevated her arms or lifted heavy objects.  

On her February 2007 VA Form 9 (substantive appeal) the Veteran 
reported that her disability interfered with her activities of 
daily living and that she had to use plastic dishes because of 
the risk of dropping them due to weakness.  She reported she 
dropped many items and that she was "very limited" as to what 
she could do at work.  

On May 2007 VA examination the examiner noted that there was no 
sensory or motor loss in the arms or hands.  The disability was 
characterized as neuritis without muscle wasting or atrophy.  The 
examiner noted that the Veteran was right hand dominant. The 
diagnosis was post-operative bilateral TOS.   

A July 2007 VA outpatient treatment record notes that the Veteran 
reported bilateral upper extremity numbness which she attributed 
to TOS.  On neurological examination the Veteran had normal and 
symmetric reflexes and strength.  

An August 2007 letter from J.T.L., M.D., MPH notes that the 
Veteran had been her patient since July 2006; she had neurogenic 
thoracic outlet syndrome, with chronic neck pain, and chronic 
weakness and numbness in her arms.  

A September 2007 private physical therapy initial evaluation and 
treatment plan notes that the Veteran reported moderate to severe 
neck pain radiating to her right upper extremity.  A 20 treatment 
physical therapy plan was prescribed.  
 
A November 2007 treatment record notes that the Veteran 
complained of constant numbness and tingling of both arms, with 
intermittent shooting pain down the arms.  She complained that 
both arms felt weak when lifting anything over one pound.  Range 
of motion of the upper extremities was within normal limits 
although there were complaints of weakness.  Deep tendon reflexes 
were 1+ , and sensation was intact bilaterally.  

On January 2008 VA examination the Veteran reported chronic neck 
and upper back pain from 2004 to the present.  Her upper 
extremity vibratory sensation was intact and motor strength was 
5/5, bilaterally. 

On February 2010 VA examination the Veteran related that she was 
employed as a medical assistant.  She had undergone bilateral 
anterior scalenectomies in November and December 2004, but 
reported that surgery brought no improvement, but instead 
worsening of the condition.  She reported pain and numbness in 
both hands, preventing evaluation her from holding or lifting 
heavy objects, and that running made her hands hurt.  The 
examiner noted that the Veteran developed a right winged scapula 
as a result of the surgery and that she has since been on "a 
lot" of medication with only partial control of symptoms.  The 
diagnosis was chronic pain syndrome/fibromyalgia.  The examiner 
opined that "I believe (as does [the Veteran]) and those that 
currently supply her medical care that she does not currently 
have thoracic outlet syndrome.  She meets all the criteria for 
chronic pain/fibromyalgia syndrome and this is what she is 
currently receiving treatment for."  

Initially the Board notes that the period for consideration in 
these matters begins with the day after the Veteran's separation 
from active duty (February 5, 2005).  



	Left TOS

Impairment associated with this disability has never exceeded a 
disability picture consistent with moderate incomplete paralysis 
of the long thoracic nerve.  The Veteran's left TOS has been 
manifested by complaints of pain, numbness, tingling, 
paresthesia, some weakness, and some inability to lift/carry 
heavy objects; however, on March 2005 and May 2007 VA 
examinations there was no sensory or motor loss in the arms or 
hands, and on January 2008 VA examination her upper extremity 
motor strength was 5/5, bilaterally.  Treatment records have 
generally shown range of motion of the upper extremities within 
normal limits with some complaints of weakness.  Deep tendon 
reflexes were consistently 1+ with sensation intact bilaterally.  
The Veteran described (and her treatment records show) that her 
main functional impairment reported has been carrying heavy 
objects and difficulty holding onto objects.  She has 
consistently described numbness, tingling, and pain.  There was 
some weakness of the upper extremities at times although at other 
times motor strength was fully intact.  Significantly, the 
February 2010 VA examiner opined "I believe (as does [the 
Veteran]) and those that currently supply her medical care that 
she does not currently have thoracic outlet syndrome"; the 
diagnosis was chronic pain syndrome/fibromyalgia.  

[As was noted above, the RO has not adjudicated the matter of 
service connection for chronic pain syndrome/fibromyalgia, and 
that matter is not before the Board.  It has been referred to the 
RO for appropriate action.]

The degree of impairment reflected by the findings summarized 
above does not present, or approximate, a disability picture 
consistent with severe incomplete paralysis of the left (minor) 
long thoracic nerve.  Consequently, a rating in excess of 10 
percent for left TOS is not warranted for any period of time 
during the appeal period.   

	Right TOS

The Board finds that a [schedular maximum] 30 percent rating is 
warranted for the Veteran's right TOS.  On February 2010 VA 
examination, the examiner noted that the Veteran had developed a 
right [major extremity] winged scapula.  Under Code 8519, a 
winged scapula is characteristic of complete paralysis of the 
long thoracic nerve (warranting a 30 percent rating for the major 
extremity).  While examination and treatment records from earlier 
during the evaluation period do not specifically note the winged 
scapula [they likewise do not exclude it], it is noteworthy that 
the February 2010 examiner indicated that the winged scapula is a 
residual of the thoracic outlet decompression surgery performed 
while the Veteran was in service (in 2004).  Consequently, it is 
reasonable to assume that the winged scapula has been present 
throughout, since the Veteran's separation from service, and that 
the 30 percent rating is warranted for the entire period of time 
under consideration.   

The Board has also considered (particularly as the 30 percent 
rating the Board has granted for the right upper extremity is the 
maximum schedular rating for thoracic outlet syndrome) whether 
referral for extraschedular consideration is indicated.  There is 
no objective evidence or allegation of symptoms of, or impairment 
due to, TOS that are not encompassed by the ratings assigned.  
Therefore, the schedular criteria are not inadequate.  
Accordingly, referral for extraschedular consideration is not 
warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 
(2008).  Finally, as the Veteran is employed (as a medical 
assistant) the matter of entitlement to a total rating based on 
individual unemployability is not raised by the record.  See Rice 
v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A rating in excess of 10 percent for left TOS is denied.

A 30 percent rating is granted for right TOS, subject to the 
regulations governing payment of monetary awards.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


